DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the claim recites in part “wherein the memory stores an instruction that causes the at least one processor to further include, in the first input, information about the location of the external electronic device,” which appears to contradict parent claim 1. Claim 1 recites that the first input is received via the microphone or the wireless communication circuit, but this limitation in Claim 7 implies that the first input comes from the processor. This makes the scope of the claim unclear 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al (US 20140039680) in view of Asahi et al (US 20150058740).
Regarding Claim 1, Angle teaches an electronic device (see at least robot 10 in par. 0107 and Fig. 1A) comprising: 
a housing (see at least head 10 in par. 0107, body 12 and riser/torso 13, in par. 0113 and Fig. 1A collectively interpreted as the body); 
an actuator located in the housing (see at least drive motors 22 in par. 0135 and Fig. 1B); 
a camera located in the housing and exposed through a portion of the housing (see at least cameras 28, 29 in par. 0107 and Fig. 1A ); 
a wireless communication circuit located in the housing (see at least antenna 30, modem, or other wireless communication device in par. 0107 and Fig. 1A, see also robot having a wireless transceiver in par. 0038); 
a microphone located in the housing and exposed through a portion of the housing (see at least microphone array 305 in par. 0112 and Fig. 1A); 
at least one processor operatively connected to the actuator, the camera, the wireless communication circuit, and the microphone (see at least PCB boards E20, E30, and E46 in par. 0165 and see them operatively connected to drive motors, cameras, antennas, and microphones in Fig. 6B); and 
a memory, which is operatively connected to the at least one processor (see at least memory E209 in par. 0173 and Fig. 6B and server in par. 0280 both interpreted as disclosed options for storing the control commands in memory as the process for remote code library selection is disclosed to be carried out on either the robot or at a remote server in par. 0280) and stores a plurality of control command sets, the plurality of control command sets comprising a plurality of control commands that cause an external electronic device to perform a pre-specified operation (see at least stored libraries of remote control IR modulated codes for use with every device in par. 0280), wherein the memory stores instructions that, when executed, cause the processor to (see at least memory E209 storing necessary instruction for control in par. 0173):
Angle as modified by Asahi teaches a robot that stores instructions in memory that cause the processor to implement the method of Claim 11 (see Claim 11 analysis for rejection of the method).
Regarding Claim 3, Angle as modified by Asahi teaches an electronic device for implementing the method of Claim 12 (see Claim 12 analysis for rejection of the method).
Regarding Claim 4, Angle as modified by Asahi teaches an electronic device for implementing the method of Claim 13 (see Claim 13 analysis for rejection of the method).
Regarding Claim 6, Angle as modified by Asahi teaches an electronic device for implementing the method of Claim 14 (see Claim 14 analysis for rejection of the method).
Regarding Claim 7, Angle as modified by Asahi teaches the electronic device of claim 1 (see Claim 1 analysis). 
Angle does not appear to explicitly teach the following but Asahi does teach wherein the memory stores an instruction that causes the at least one processor to further include, in the first input, information about the location of the external electronic device (see at least the request data from the user including motion data having  a motion name “MOVE TO TV FRONT” causing the moving device to move to stored position in B5 facing the TV to control the TV in par. 0089)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Angle to incorporate the teachings of Asahi wherein part of the user’s request data is motion data telling the moving device to go to a position in front of the TV before transmitting instructions to the TV. The motivation to incorporate the teachings of Asahi would be to ensure that the robot transmits the signals only when it is within range of the appliance (see par. 0046), which increases reliability. 

Regarding Claim 8, Angle as modified by Asahi teaches the electronic device of claim 1 (see Claim 1 analysis). Angle further teaches wherein the memory stores an instruction that causes the at least one processor to include, in the pre-specified operation, at least one of power on, power off, or an operation state change of the external electronic device (see at least power on/off commands as well as input change commands for the TV in par. 0281).

Regarding Claim 9, the electronic device of claim 1 (see Claim 1 analysis), Angle further teaches wherein the memory stores an instruction that causes the at least one processor to include an infrared signal in a pre- stored wireless signal (see at least libraries of IR codes for each device in par. 0280 )
Regarding Claim 10, Angle as modified by Asahi teaches an electronic device for implementing the method of Claim 15 (see Claim 15 analysis for rejection of the method).

Regarding Claim 11, Angle teaches a method for an electronic device to control an external electronic device (see at least robot controlling home equipment in par. 0279), the method comprising: 
controlling an actuator to move the electronic device (see at least drive motors for turning the wheels 14 and moving the robot in par. 0113 ); 
controlling a camera to obtain an image of the external electronic device (see at least controlling robot detecting home equipment with camera in par. 0279-0280); 
identifying the external electronic device on the basis of the obtained image (see at least using visual pattern recognition to identify the brand and model of the equipment in par. 0280); 
transmitting a plurality of control commands included in a plurality of control command sets to the identified external electronic device (see at least robot transmitting multiple IR codes from libraries for each device to different devices in response to commands from a user to watch TV or watch a DVD in par. 0281, note the libraries are the control command sets, the IR codes are the individual control commands that each cause a different operation, the commands from the user are the input ); 
monitoring a response of the external electronic device to the plurality of control commands transmitted (see at least using the camera and aforementioned visual pattern recognition to detect the on, off, or other active sate of any device to resynchronize the devices based on the detected present state in par. 0281); 
storing an identifier of a first control command set for the identified external electronic device (see at least remote computer analyzing the image for brand information or model information used to determine the appropriate remote control code libraries in par. 0279-0280, the brand information and model information are interpreted as stored identifiers for the libraries of codes), wherein the first control command is determined on the basis of a result of the monitoring (see at least using pattern recognition to determine present state of the TV input and controlling the TV input to either cable or S-Video inputs in par. 0281), and the first control command set is a control command set that includes the first control command that has caused the external electronic device to perform a pre-specified first operation among the plurality of control commands (see at least robot activating TV ON, DVD OFF, cable box ON and the TV to the CABLE input in par. 0281, the IR codes all come from libraries for each device in par. 0280  with the TV to the CABLE input being the first control command, note any of the first IR codes could be the first control command as par. 0281 discloses monitoring for the on, off, or other active state of any device and resychronizing the devices to the desired state of inputs, which is interpreted as selecting which IR code needs to be transmitted based on the detected present state of the devices); 
receiving, via a microphone or a wireless communication circuit, a first input for instructing the external electronic device to perform the first operation (see at least using speech recognition to receive verbal remote control commands from the person in par. 0281, see also receiving verbal commands via a microphone in par. 0112); 
transmitting the first control command to the external electronic device on the basis of the received first input and the identifier of the first control command set for the external electronic device stored in a memory (see at least database of remote control codes in par. 0278 and process of identifying the device and retrieving the appropriate libraries of control codes carried out on a server in par. 0280 interpreted as the command sets being stored in memory robot, see also activating the commands by sending the sets of IR codes to the devices in par. 0281).
Angle does not appear to explicitly teach the following, but Asahi does teach:  
controlling a camera to obtain a location of the external electronic device (see at least using camera to determine the coordinates of the TV in par. 0080)
storing an identifier for the location of the external electronic device (see at least storing identifier data in storage unit 220 of storage device 20 that is associated with 
controlling the actuator to move the electronic device to a location in which the first control command is able to be transmitted to the external electronic device on the basis of the received first input and the stored location of the external electronic device (see at least storing position B5, which are positions within area A5 of the TV where the moving device 40 moves in response to a request from the user so that instruction device 30 can perform infrared communication with TV 5 in par. 0067 and Fig. 10, note B5 is interpreted as the stored location of the TV )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Angle to incorporate the teachings of Asahi wherein the locations of appliances within the house are captured by the camera and stored and the robot is commanded to move to a position where it can send an IR code to control the appliance. The motivation to incorporate the teachings of Asahi would be to ensure that the robot transmits the signals only when it is within range of the appliance (see par. 0046), which increases reliability. 
	
Regarding Claim 12, Angle as modified by Asahi teaches the method of claim 11 (see Claim 11 analysis). Angle further teaches wherein the identifying of the external electronic device comprises identifying a type of the external electronic device (see at least visual pattern recognition to determine the identity of the equipment in par. 0280 in par. 0280).
Angle does not appear to explicitly teach the following, but Asahi does teach:  
wherein the identifying of the external electronic device comprises identifying the location of the external electronic device (see at least using camera to determine the coordinates of the TV in par. 0080)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Angle to incorporate the teachings of Asahi wherein the locations of appliances within the house are determined by images captured by the camera. The motivation to incorporate the teachings of Asahi would be to ensure that the robot transmits the signals only when it is within range of the appliance (see par. 0046), which increases reliability. 
Regarding Claim 13, Angle as modified by Asahi teaches the method of claim 11 (see Claim 11 analysis). Angle further teaches wherein the monitoring of the response of the external electronic device comprises monitoring the response of the external electronic device through at least one of the camera or the microphone (see at least using camera for visual pattern recognition to detect the on, off, or other active state of any device in par. 0281)
Regarding Claim 14, Angle as modified by Asahi teaches the method of claim 11 (see Claim 11 analysis), Angle further teaches further comprising storing a type of the external electronic device (see at least image comparison by a server to a database of equipment images to identify the equipment and libraries of remote control IR modulated codes for every device in par. 0280 both interpreted as examples of storing a type of external electronic device in a database)

Regarding Claim 15, Angle as modified by Asahi teaches the method of claim 11 (see Claim 11 analysis). Angle further teaches wherein the first control command set comprises a second control command that causes the external electronic device to perform a second operation different from the first operation (see at least commands to change the TV input to CABLE and S-VIDEO in par. 0281 interpreted as two commands within the control command library for the TV (see libraries for every device in par. 0280 )) and 
wherein the method further comprises: 
receiving, via the microphone or the wireless communication circuit, a second input for instructing the external electronic device to perform the second operation (see at least receiving a command to watch a DVD including a code for changing the TV to the S-Video input  and using speech recognition to receive verbal remote control commands from the person in par. 0281, see also receiving verbal commands via a microphone in par. 0112);
transmitting the second control command to the external electronic device on the basis of the second received input and the stored identifier of the first control command set for the external electronic device (see at least activating the TV S-VIDEO input in response to a command to watch a DVD).
Angle does not appear to explicitly teach the following, but Asahi does teach:  
controlling the actuator to move the electronic device to a location in which the second control command is able to be transmitted to the external electronic device on the basis of the received second input and the stored location of the external electronic device (see at least storing position B4, which is a position within area A4 of the air ; 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Angle to incorporate the teachings of Asahi wherein the locations of appliances within the house are captured by the camera and stored and the robot is commanded to move to a position where it can send an IR code to control the appliance. The motivation to incorporate the teachings of Asahi would be to ensure that the robot transmits the signals only when it is within range of the appliance (see par. 0046), which increases reliability. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle in view of Asahi and Swietojanski et al (US 20200246977).

Regarding Claim 2, Angle as modified by Asahi teaches the electronic device of claim 1 (see Claim 1 analysis), further comprising: 
a simultaneous localization and mapping (SLAM) sensor (see at least SLAM using machine vision-based methods in par. 0250, the cameras are interpreted as the SLAM sensor) for, wherein the memory stores an instruction that causes the at least one processor to identify the external electronic device further on the basis of the obtained images (see at least identifying the home equipment based on visual pattern recognition in par. 0280).

obtaining three- dimensional information about a surrounding object (see at 3D representation of the environment obtained from image data from a camera in par. 0030)
instruction that causes the at least one processor to identify the external electronic device further on the basis of the obtained three-dimensional information (see at least identifying televisions based on the image data with object recognition engine in par. 0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device taught by Angle to incorporate the teachings of Swietojanski wherein the camera obtains 3D information of objects in the robot’s environment like TVs, and classifies the type of object based on that information. The motivation to incorporate the teachings of Swietojanski would be to increase accuracy in identifying the environment around the robot (see par. 0030).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle in view of Asahi and Angle et al (US 20140207281; hereinafter referred to as ‘281) 
Regarding Claim 5, Angle as modified by Asahi teaches the electronic device of claim 1 (see Claim 1 analysis). Angle further teaches further comprising a temperature sensor (see at least temperature sensors in par. 0104).
wherein the memory stores an instruction that causes the at least one processor to monitor the response of the external electronic device through the temperature sensor (see at least robot having temperature sensor in par. 0079, see also robot continually detecting an ambient temperature at locations in the space and modifying operation of the HVAC system or other devices in response).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device taught by Angle as modified by Asahi to incorporate the teachings of ‘281 wherein the robot has a temperature sensor and measures a response of the HVAC system with the temperature sensor, and then controls the HVAC system based on the detected temperature. The motivation to incorporate the teachings of ‘281 would be to confirm using the robot sensors that a desired action in the home is complete (see par. 0111), which increases reliability. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pognant et al (US 20200233388) discloses a  system for remote controlling home automation devices that send feedback messages indicating whether or not a transmitted command worked.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664